Title: To Thomas Jefferson from Richard Colvin, 28 March 1824
From: Colvin, Richard
To: Jefferson, Thomas


Sir.
Baltimore.
March 28th 1824.
The Ladies, and all the White Women, and all the White Females, in the United States. Are the Pride, of the Urbes. they are all of them, as Dulcis, as Queens. they are all of them, as Dulcis, as Nymphs Divine. their Family, and the Publick, wish them every blessing of Life. and Civic honours. they are pas morir Dulcis pour negotia.Those Ladies, gone from this City. and the Middle, and the Eastern, and Western States, to the State of Virginia. if agreeable, to them, I hope, will return to their good and happy homes more Dearly beloved, and highly respected by all, with Bon, Santir, and Bon, vivant. The Publick behold with grief, the Insults Offered them. and Tears will fall, without measure, from those Gentlemen that insulted them.If the Ladies, and white Puella. are desirous of Returning home, from the state, of Virginia. You Sir, interesting Yourself, in that respect, to endeavour, to enable them to return home if required will obtain for you, the further Applause, and thanks, of your Countrymen and the thanks and Affections, of the Ladies, and thus Fair History will speak your praise, for such friendship. The Laureat, and Subliet mention your name, with the highest respect, and fond Remembrance for you.I wish you good health, and every Respect. Sir. Your humble Servant.Richard Colvin